Citation Nr: 1427230	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  11-18 489A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to an increased (i.e., compensable) rating (evaluation) for dysphasia with chronic pain.  


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from July 1989 to July 1992.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  
On the July 2011 VA Form 9, the Veteran requested a videoconference Board hearing.  Because videoconference Board hearings are not held at the Baltimore RO, the Veteran was scheduled for a Central Office Board hearing in October 2013.  The Veteran did not report for the scheduled Board hearing or request its postponement; therefore, the hearing request has been withdrawn.  38 C.F.R. § 20.704(d)(2013).     

In January 2014, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) to obtain the necessary authorization and consent from the Veteran to request certain private treatment records, provide the Veteran with a VA medical examination, and, thereafter, readjudicate the appeal.  The Veteran did not respond to the February 2014 letter asking that she provide the necessary authorization to obtain the private treatment records, and efforts to schedule the VA medical examination were unsuccessful due to the Veteran's failure to respond to the February 2014 letter and the inability to contact her by phone as a result of a disconnected phone number.  In May 2014, in response to receipt of the Supplemental Statement of the Case, she submitted a signed request for expedited processing and requested that her case be forwarded to the Board immediately for review.  In consideration thereof, the Board finds that there was substantial compliance with the prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU, either expressly raised by the veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran does not contend, and the evidence does not otherwise indicate, that the service-connected dysphasia with chronic pain renders her unemployable.  Accordingly, the Board finds that a claim for TDIU has not been raised.



FINDING OF FACT

Throughout the rating period, dysphasia with chronic pain is either asymptomatic or manifested by symptoms that do not require continuous treatment.


CONCLUSION OF LAW

The criteria for a compensable disability rating for dysphasia are not met or approximated for the entire rating period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.21, 4.116, Diagnostic Code (DC) 7613 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

In the April 2009 notice letter sent prior to the initial denial of the increased rating claim, the RO advised the Veteran that she may submit evidence showing that the disability had increased in severity, and described the types of information and evidence that she should submit in support of the claim.  The RO also explained what evidence VA was responsible for obtaining or would assist in obtaining on the Veteran's behalf in support of the increased rating claim.  The RO further explained how VA determines the disability rating and the effective date.  In consideration of the foregoing, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.

Regarding VA's duty to assist in claims development, the RO provided the Veteran with a VA medical examination in June 2009.  The medical examination report includes all relevant findings and medical opinions needed to evaluate fairly the appeal.  The VA examiner considered the history of the claimed disability as provided through interview of the Veteran and review of the record, as well as the Veteran's subjective complaints as it related to the current symptomatology and its effects on her daily life and performed a thorough evaluation of the Veteran; therefore, the VA medical examiner had adequate facts and data regarding the history and condition of the claimed disability when providing the medical opinion.  The Veteran did not respond to attempts to schedule her for another VA medical examination, and asked that her disability be rated on the evidence of record.  For these reasons, the Board finds that the medical examination report is adequate for rating purposes, and there is no need for further medical examination.  

Also, the complete service treatment records are of record.  The Veteran did not provide the necessary authorization to request certain post-service treatment records identified as relevant to the Veteran's appeal, and did not submit the records herself.  

The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required.  In view of the foregoing, the Board will proceed with review.

Disability Rating Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 
38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete medical history of a veteran's condition. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability Rating Analysis

For the entire rating period, dysphasia with chronic pain is rated at 0 percent under the criteria at 38 C.F.R. § 4.116, DC 7613 for disease, injury, or adhesions of the uterus.  Disabilities rated under DC 7613 are rated under the General Rating Formula for Disease, Injury, or Adhesions of Female Reproductive Organs.  Under the General Rating Formula for Disease, Injury, or Adhesions of Female Reproductive Organs, a 0 percent rating is warranted for symptoms that do not require continuous treatment.  A 10 percent rating is warranted for symptoms that require continuous treatment.  A 30 percent evaluation is warranted for symptoms not controlled by continuous treatment.  38 C.F.R. § 4.116.  

Note (1) to DC 7613 provides that natural menopause, primary amenorrhea, and pregnancy and childbirth are not disabilities for rating purposes.  Chronic residuals of medical or surgical complications of pregnancy may be disabilities for rating purposes.  Note (2) provides that, when evaluating any claim involving loss or loss of use of one or more creative organs or anatomical loss of one or both breasts, refer to § 3.350 to determine whether the veteran maybe entitled to special monthly compensation; however, almost any condition might, under certain circumstances, establish entitlement to special monthly compensation.  38 C.F.R. § 4.116.

After review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding that dysphasia with chronic pain resulted in symptoms that require continuous treatment such that the criteria for a compensable rating under DC 7613 are met or approximated for any time during the entire rating period.  At the June 2009 VA medical examination, the Veteran reported that she had become amenorrheic and had experienced some cramping since approximately January 2009 but was on no medications at that point.  She also reported that both the gynecologist and infertility specialist were monitoring the symptoms (i.e., in a "wait and see status"), and that her hormone levels and endocrine work-up had been normal.  The noted diagnoses were "abnormal pap smear with dysplasia in the distant past," and "abnormal menstrual saw, probable perimenopause."  The absence of medication to treat the symptoms, the normal hormone levels and endocrine work-up, and the fact that symptoms of dysplasia were noted to be in the distant past with current symptoms attributed to perimenopause by the VA medical examiner weigh against finding that symptoms of dysphasia required continuous treatment.

Since the June 2009 VA medical examination, the Veteran has reported, in statements submitted in February 2011 and April 2011, that she had to have surgery for dysplasia to correct cervical tightness and/or stenosis and to relieve the pain and discomfort of amenorrhea due to cervical impairment.  The Veteran is competent to report surgical treatment for dysphasia with chronic pain, and there is no indication that the report is not credible; however, such evidence only shows one-time surgical treatment to alleviate the reported symptoms.  The evidence does not show that the symptoms of dysphasia with chronic pain were so severe that continuous treatment was needed during the rating period.  For these reasons, a compensable rating under DC 7613 is not warranted for the entire rating period.  38 C.F.R. §§ 4.3, 4.7. 
   
Extraschedular Consideration

The Board has further considered whether the increased rating appeal warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are not inadequate, the analysis does not need to proceed any further.

In this case, the Board does not find any symptoms and/or functional impairment that are not already encompassed by the current 0 percent schedular rating under DC 7613 for dysphasia with chronic pain for the entire rating period on appeal.  For the entire rating period, dysphasia with chronic pain is manifested by symptoms that do not require continuous treatment.  The schedular criteria under DC 7613 for Disease, Injury, or Adhesions of Female Reproductive Organs consider the treatment required for management of a reproductive disability at various levels of severity and/or impairment.  The schedular criteria specifically provide for a 0 percent rating for a female reproductive disability with symptoms that do not require continuous treatment; therefore, the symptoms and/or manifestations and functional impairments of dysphasia demonstrated in this case are fully contemplated in the schedular criteria for the current 0 percent schedular rating for the entire rating period.  

The schedular rating criteria at DC 7613 also provide for ratings based continuous treatment and for symptoms that are not controlled by continuous treatment.  Such schedular rating criteria is not limited to specified symptoms, but allows for rating on any symptoms a veteran has.  While the Veteran's disability does not meet these requirements for rating based on continuous  treatment or have other symptoms not controlled by continuous treatment, such schedular rating criteria was potentially applicable and was considered in this case for rating the Veteran's disability.  For 

these reasons, the Board finds that the schedular criteria are not inadequate to rate dysphasia with chronic pain, and referral for consideration of extraschedular rating under 38 C.F.R. § 3.321(b) is not necessary.  


ORDER

An increased (i.e., compensable) rating for dysphasia with chronic pain is denied.
  



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


